Pine and Hayes, JJ.
(dissenting). We respectfully dissent
and vote to affirm. Contrary to the position of the majority, we conclude that Supreme Court properly denied plaintiff’s request for a jury charge on the theory of res ipsa loquitur. In support of his request for that charge, plaintiff failed to show that defendants had exclusive control of the instrumentality that caused the harm. Plaintiff’s employer and its employees had access to the instrumentality, having occupied the premises for at least 27 years. In light of that evidence, plaintiff failed to show that the likelihood that a third party caused the accident was “ ‘so reduced that the greater probability lies at defendant [s’] door’ ” (Dermatossian v New York City Tr. Auth., 67 NY2d 219, 227 [1986]). In our view, the majority’s reliance on Pavon v Rudin (254 AD2d 143 [1998]) is misplaced. In that case, the First Department determined that it was not likely that an employee or member of the public tampered with the malfunctioning pivot hinge that caused the door to fall on the injured plaintiff (see id. at 146). Here, however, plaintiff failed to show that it was not likely that some act of an employee of plaintiff’s employer caused the apparatus attaching the overhead door to the wall to become detached from the wall, thereby injuring plaintiff. Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.